In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-13-00083-CR


                            MARTIN MENDOZA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 110th District Court
                                    Floyd County, Texas
                 Trial Court No. 4434, Honorable William P. Smith, Presiding

                                       April 7, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Martin Mendoza appeals the judgment revoking his community

supervision.   His court-appointed appellate counsel has filed a motion to withdraw

supported by an Anders1 brief. We will grant counsel’s motion to withdraw and affirm

the judgment of the trial court.




       1
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).
       Appellant was charged by a May 11, 2010 indictment with evading arrest with a

vehicle.2 He plead guilty to the charge and stipulated to supporting evidence of guilt.

The trial court accepted his plea and imposed a sentence of two years’ confinement in a

state jail facility probated for four years with a fine of $1,000.


       On February 21, 2013, the State filed an amended motion to revoke appellant’s

community supervision.        The motion alleged multiple violations of the terms of

appellant’s community supervision order including failing to report to the community

supervision department, failing to make payments, and failing to provide verification of

completion of community service.


       At the hearing of the State’s motion, appellant stipulated to the truth of the

alleged violations of community supervision and plead “true” to each allegation.3

Following presentation of evidence, the trial court revoked appellant’s community

supervision and sentenced him to confinement in a state jail facility for two years. It

also imposed a fine of $1,000 and assessed court costs.


       In his Anders brief, counsel opines that nothing in the record establishes

reversible error and the appeal is frivolous. The brief discusses the case background

and the evidence presented at the hearing.                The brief cites applicable law.

Correspondence from counsel to appellant indicates counsel provided appellant a copy

of the motion to withdraw and Anders brief and advised appellant of his right to file a


       2
           TEX. PENAL CODE ANN. § 38.04 (West Supp. 2013).
       3
        A plea of “true” to even one allegation in the State’s motion is sufficient to
support a judgment revoking community supervision. Cole v. State, 578 S.W.2d 127,
128 (Tex. Crim. App. 1979).

                                               2
response. By letter, this court also notified appellant of his opportunity to submit a

response but appellant did not file a response.


       In conformity with the standards of the United States Supreme Court, we do not

rule on a motion to withdraw before independently examining the record. Nichols v.

State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If we determine the

appeal has arguable merit, we will remand it to the trial court for appointment of new

counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.1991). We have

reviewed the entire record to determine whether there is any arguable ground which

might support an appeal. Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005). Finding no arguable

ground supporting a claim of reversible error, we agree with counsel that the appeal is

frivolous.


       Accordingly, we grant counsel’s motion to withdraw4 and affirm the judgment of

the trial court.



                                                  James T. Campbell
                                                      Justice



Do not publish.




       4
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review with the Court of Criminal Appeals. Tex. R.
App. P. 48.4.

                                             3